Citation Nr: 1703737	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  12-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1969 to May 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for sleep apnea.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current diagnosis of sleep apnea was aggravated by his service-connected PTSD.  He has provided evidence that he did not have sleep problems prior to service, that he experienced sleep disturbances after service, and that he has a current sleep apnea diagnosis.  The evidence describes the Veteran's post-service sleep disturbance symptomatology, such as taking hours to fall asleep and waking easily.  The RO has conceded that the Veteran has a current disability of sleep apnea.

In April 2009, the RO deferred a decision for the Veteran's sleep apnea claim to obtain further evidence from a VA examination; however, there is no indication that the Veteran was afforded the contemplated VA examination.

In February 2016, the RO obtained a VA examiner opinion regarding the Veteran's sleep apnea.  The examiner reviewed the Veteran's claims file and provided an opinion which stated that, while PTSD and sleep apnea often coexist, PTSD is not known to cause or aggravate sleep apnea.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's PTSD caused or aggravated his sleep apnea.  

The examiner did not provide any reasoning or evidence for the statement that PTSD is not known to cause or aggravate sleep apnea.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  See also 38 C.F.R. § 4.2 (2016).  The examiner's opinion also did not comment on the evidence of the Veteran's symptomatology, nor did it discuss whether those symptoms are a result of the Veteran's sleep apnea or his service-connected PTSD.  

The Board acknowledges that some of the Veteran's sleep disturbance symptoms have been taken into account in his compensation for his service-connected PTSD, as manifest symptoms of PTSD.  However, it is unclear from the VA examiner's opinion whether other sleep disturbance symptoms, including symptoms of sleep apnea, may be etiologically related to the Veteran's active service or have developed as secondary to PTSD.

Given the foregoing, a remand is required to ensure that VA has fulfilled its duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

In a February 2016 statement, the Veteran indicated that he was going to provide additional medical documentation in support of his claim.  The record currently available to the Board contains no indication that additional medical evidence has been received from the Veteran.  The Veteran should be afforded an opportunity to provide evidence on remand.

Accordingly, the case is REMANDED for the following action:

1.  Given the Veteran's February 2016 statement, provide him the opportunity to provide any additional medical or lay documentation in support of his claim.

2.  Ensure that the Veteran is scheduled for a VA examination for sleep apnea.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should specifically address the Veteran's reported history of sleep disturbance symptomatology.  To the extent possible, the examiner should describe the sleep disturbance symptoms associated with sleep apnea, and any additional sleep disturbance symptoms found to be present that are not already noted symptoms of his service-connected PTSD.  The examiner should diagnose any such sleep disturbance disabilities found to be present, to include sleep apnea.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea, and/or any other sleep disturbance disability (that is not a manifestation of PTSD) found to be present, was incurred during the Veteran's service, or was a result of an in-service disease, event, or injury.

If not, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea, and/or any other sleep disturbance disability (that is not a manifestation of PTSD) found to be present, was proximately due to or the result of (caused by) his service-connected PTSD.

If neither, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep apnea, and/or any other sleep disturbance disability (that is not a manifestation of PTSD) found to be present, is aggravated (permanently made worse) by the Veteran's service-connected PTSD.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the sleep apnea, and/or sleep disturbance, disability prior to aggravation by the service-connected PTSD disability.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the claims, considering all the evidence of record.  If the benefits sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



